        Case 7:19-cv-05250-PMH
Case 7-19-cv-05250-PMH          Document
                          Document       35 inFiled
                                   27 Filed    NYSD 07/23/20 Page 1 ofPage
                                                      on 07/21/2020    2   1 of 2



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK



 TETRA IMAGES, LLC,

                 Plaintiff,                          CASE NO.: 7:19-cv-05250-NSR

 v.                                                  ORDER TO SHOW CAUSE FOR
                                                     DEFAULT JUDGMENT
 GRAHALL PARTNERS, LLC AND
 GRAHALL CONSULTING PARTNERS,
 LLC,

                 Defendants.


             THIS MATTER, having been brought before the Court by plaintiff TETRA

IMAGES, LLC, by and through his attorney, Joseph A. Dunne, and the Court having reviewed

the Declaration of Joseph A. Dunne, the proposed default judgment, copies of all pleadings, a

copy of the affidavit service of the summons and complaint, and the Clerk's Certificate stating

that no answer has been filed;

             IT IS on this 23rd day of July, 2020,

             ORDERED that Defendant Grahall Consulting Partners, LLC show cause before the

Honorable Philip M. Halpern, United States District Judge, at Courtroom 12D of the United

States Courthouse, 500 Pearl Street, New York, NY 10007 on the 14th day of August, 2020, on

submission only, why an order should not be issued pursuant to Fed. R. Civ. P. 55 and Rule

55.2(b) of the Civil Rules for the Southern District of New York, in support of Plaintiff's

application for the entry of a default judgment:

      1. granting Plaintiff's request that default judgment be entered against GRAHALL

         CONSULTING PARTNERS, LLC;
        Case 7:19-cv-05250-PMH
Case 7-19-cv-05250-PMH          Document
                          Document       35 inFiled
                                   27 Filed    NYSD 07/23/20 Page 2 ofPage
                                                      on 07/21/2020    2   2 of 2



   2. awarding Plaintiff damages in the amount of $62,500.00 plus post-judgment interest for

       willful copyright infringement;

   3. awarding Plaintiff’s costs in the amount of $663.97;

   4. awarding Plaintiff’s attorney’s fees in the amount of $3,472.50;

   5. and any further relief as the Court deems just and proper.

            It is further ORDERED that service of a copy of this Order and supporting papers be

made upon Defendant by first class mail by the 31st day of July, 2020 and such service shall be

deemed good and sufficient service and Plaintiff shall provide proof of service on the docket by

the 31st day of July, 2020; and

            ORDERED that any opposition to the relief requested herein or other answering

papers, if any, shall be served upon Plaintiff's counsel and the Court no later than the 14th day of

August, 2020.



SO ORDERED.


Dated: New York, New York
July 23, 2020                                     _______________________________________
                                                  HONORABLE PHILIP M. HALPERN
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
